                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


REINALDO ESPINOSA and IVONNE
ESPINOSA,

                    Plaintiffs,

v.                                                   Case No: 6:18-cv-1801-Orl-40TBS

QDI 1 LLC,

                    Defendant.
                                        /

                                        ORDER

      This cause is before the Court on the parties’ Joint Motion to Approve Settlement

Agreement and Dismiss Case with Prejudice (Doc. 22) filed on December 20, 2018. The

United States Magistrate Judge has submitted a report recommending that the motion be

denied.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed December 26, 2018 (Doc. 23), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Joint Motion to Approve Settlement Agreement and Dismiss Case with

Prejudice (Doc. 22) is DENIED. The settlement agreement is REJECTED without

prejudice to allow for clarification of the issues raised in the Report and Recommendation

(Doc. 23) and amendment of the Agreement to satisfy the Court’s concerns.
      DONE AND ORDERED in Orlando, Florida on January 10, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
